 1

 2

 3

 4

 5

 6

 7
                            UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF WASHINGTON
 8
                                     AT SEATTLE
 9

10          RASHAUN T. NAIR,                             CASE NO. C19-1751JLR

11                               Petitioner,             ORDER
                   v.
12
            UNITED STATES OF AMERICA,
13
                                 Respondent.
14

15          Before the court is Respondent United States of America’s (“the Government”)

16   motion to seal certain documents filed as exhibits to its answer opposing Petitioner

17   Rashaun T. Nair’s 28 U.S.C. § 2255 petition. (MTS (Dkt. # 8).) The Government’s

18   motion was noted for December 6, 2019. (Id. at 1.) Any opposition to the motion was

19   due on Wednesday, December 4, 2019. See Local Rules W.D. Wash. LCR 7(d)(2). No

20   opposition was filed. (See generally Dkt.) The court may consider the lack of any

21   opposition as an admission that the motion has merit. See Local Rules W.D. Wash. LCR

22   7(b)(2). Further, the court has reviewed the materials that the Government placed under


     ORDER - 1
 1   seal and agrees that these documents contain “sensitive information” that warrants

 2   sealing. (See MTS at 2.) Accordingly, the court GRANTS the Government’s motion

 3   (Dkt. # 8) and DIRECTS the Clerk to maintain the docket number 9 and each attachment

 4   to docket number 9 under seal.

 5         Dated this 6th day of December, 2019.

 6

 7                                                   A
                                                     JAMES L. ROBART
 8
                                                     United States District Judge
 9

10

11

12

13

14

15

16

17

18

19

20

21

22


     ORDER - 2
